RICE, C. J.,
Dissenting. — I do not concur in that portion of the foregoing opinion, wherein it is held that payment or tender of the wages actually earned, without including in the tender or payment the amount of the penalty which has accrued at the date of the tender, stops the running of the penalty under C. S., see. 7381. The statute provides that an employee “may charge and collect wages in the sum agreed upon in the contract of employment for each day his employer is in default until he is paid in full, without rendering any service therefor.” There does not appear to be any room for doubt that payment in full has reference to the payment of the accrued penalty, as well as the wages actually earned. The construction placed on this statute by the majority opinion emasculates it. The case of St. Louis R. Co. v. Bryant, 92 Ark. 425, 122 S. W. 996, relied upon in the majority opinion, construes a statute of that state materially different from our own, and should not be considered an authority in the construction of our statute, but if it is thought that the two statutes are sufficiently similar to cause the Arkansas case to become such authority, it should not be followed in this jurisdiction.
Except as above stated, I concur.
McCarthy, J., concurs in the dissenting opinion.
Petition for rehearing denied.